Citation Nr: 1401164	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-37 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for of connection for a disability productive of pelvic pain.

2.  Entitlement to service connection for a disability productive of pelvic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to February 1996 and from July 1996 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2009 rating decision issued by the Regional Office (RO) in Phoenix, Arizona.  The case comes to the Board from the RO in Nashville, Tennessee. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.

The now reopened claim of service connection for a disability characterized by pelvic pain is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a disability characterized by pelvic pain was previously denied in a rating decision that was dated in August 1996; she was notified of the rating action and apprised of her appellate rights, but did not perfect a timely appeal.

2.  The evidence received since the August 1996 rating decision relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a disability characterized by pelvic pain. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 New and Material Evidence

In an August 1996 rating decision, the RO denied service connection for the Veteran's claimed pelvic pain because no current disability was found.  The evidence considered at that time included the Veteran's service treatment records and a report of a March 1996 VA examination.  The Veteran did not timely file a Notice of Disagreement with this decision, nor did she submit additional evidence within one year. The Board must now ascertain in this case whether new and material evidence has been received to reopen the claim.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the evidence received since the August 1996 rating decision includes VA treatment records, private treatment records, a private medical opinion, a letter from an instructor at the Veteran's nursing school, and the testimony offered by the Veteran at the November 2011 hearing.  

The VA treatment records show that the Veteran was diagnosed with ovarian cysts on the left ovary in November 2009.  At her hearing, she testified that she had had pelvic pain since service, but the cause was never properly diagnosed until November 2009.  

The Veteran's private doctor opined that the Veteran had ovarian cysts since she was in service and that this was the cause of her pelvic pain.  A letter from a member of the faculty at the Veteran's nursing school suggested that more should have been done in service to discover the cause of the Veteran's pelvic pain.

This evidence is new since it was not of record at the time of the prior denial.  It is material and raises a reasonable possibility of substantiating the claim since it tends to establish an element of service connection which was lacking in August 1996, specifically, the existence of a current disability that onset during service.

New and material evidence having been received, the claim of service connection for a disability manifested by pelvic pain is reopened.



ORDER

New and material evidence having been received to reopen the claim of service connection for a disability manifested by pelvic pain, the appeal to this extent is allowed subject to further action as discussed hereinbelow.



REMAND

The Veteran contends that she developed ovarian cysts that have caused intermittent pelvic pain since service.  She asserts that the cause of her pelvic pain was never properly investigated or diagnosed until November 2009.

The service treatment records reflect a few complaints of pelvic pain.  No cause for the pelvic pain was ever conclusively identified.  At her hearing, the Veteran testified that she stopped seeking treatment for her pelvic pain in service because nothing was being done about it even though she continued to experience intermittent pelvic pain.  

After service, a VA examination was conducted in March 1996.  An abdominal and pelvic ultrasound was performed where the uterus and ovaries were visualized, and no abnormalities or causes for the Veteran's pelvic pain were identified.   A VA examiner opined that he doubted any gynecological pathology was causing the Veteran's pelvic pain.  A gastrointestinal examination was also performed at that time, but did not discern any cause for the Veteran's pelvic pain.

In November 2009, a transvaginal ultrasound was performed when cysts were identified on the left ovary.  The Veteran was treated with birth control pills to lessen the pain.  She obtained an opinion from a private physician who opined that the Veteran's ovarian cysts were present in service and were the cause of her pelvic pain.  She also submitted a letter from a faculty member at the university where she was attending nursing school who indicated that additional testing should have been done in service and after service in 1996 to investigate the cause of the Veteran's pelvic pain.

A VA medical opinion has not been obtained concerning whether the current ovarian cysts identified in 2009 were present and the cause of the Veteran's claimed pelvic pain in service over a decade earlier.  The Veteran reports experiencing intermittent pelvic pain since service but only discovered the cause in 2009.  

The assertions of a continuity of symptoms since service and the current diagnosis of ovarian cysts satisfies the low standard for provision of a VA examination.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).      

Accordingly, the reopened claim is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed pelvic pain condition.  The examiner should review the claims file in conjunction with the examination.  The examiner should opine whether the Veteran has a disability manifested by pelvic pain to include the recently identified ovarian cysts that at least as likely as not (at least 50 percent likely) had its clinical onset during service.  In doing so, the examiner should address whether the results of the March 1996 examination and ultrasound that did not reveal any gynecological pathology can be reconciled with the results of the November 2009 ultrasound showing left ovarian cysts.    

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide an opinion without resort to undue speculation, he or she should explain why this is the case.

2.  After completing all indicated development, the RO should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


